456 F.2d 912
Charles ALLEN, Petitioner-Appellant,v.E. B. CAMPBELL, Warden, Respondent-Appellee.
No. 71-3537 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 13, 1972.

Charles Allen pro. se.
Arthur K. Bolton, Atty. Gen., Courtney Wilder Stanton, David L. G. King, Jr., Harold N. Hill, Jr., Atlanta, Ga., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
In this appeal the petitioner contends for the first time that his 1965 convictions for robbery and burglary were the product of an involuntary plea of guilty.  His failure to exhaust available State remedies with respect to that issue precludes its consideration here.  Picard v. Connor, 1971, 404 U.S. 270, 92 S. Ct. 509, 30 L. Ed. 2d 438.


2
Under these circumstances, given the presumptive validity of the guilty plea, we affirm the District Court's holding that by entering such a plea the petitioner waived all previous nonjurisdictional defects in the proceedings, including those involving the racial composition of the grand jury that indicted him.  Colson v. Smith, 5 Cir., 1971, 438 F.2d 1075.


3
Affirmed.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409